I concur in the judgment of reversal, but dissent from the portion of the judgment ordering a new trial. I would reverse and enter a final judgment for the defendant.
The law is well settled that communicatioans between employers or employees concerning another employee about a matter of common interest are within the doctrine of qualified privilege. This means that a party is not liable for any defamation that falls within the privilege unless it is established that the defamation was published to someone not within the scope of the privilege or that the publication was made with actual malice.
I agree with the majority that there was no evidence in the record of the publication of defamation to individuals not within the scope of the qualified privilege. However, a review of the record also demonstrates that there is insufficient evidence of the presence of actual malice to submit this issue to the jury. Since there was insufficient evidence of publication to outside parties or of actual malice, the qualified privilege in the instant case prevents the appellee from recovering either compensatory or punitive damages from the appellant.
Further, even if a party is entitled to compensatory damages, he cannot recover punitive damages in a defamation action unless he demonstrates that the other party acted with actual malice in making the communication. Thus, even if there was evidence of publication to outsiders so as to remove the qualified privilege of the appellant, the appellee would not be entitled to punitive damages since there was insufficient evidence of actual malice.
In my opinion, the first and second assignments of error are well taken and the judgment in this case should be reversed and a final judgment entered for the appellant. *Page 361